DETAILED ACTION
This office action is in response to applicant’s amendment filed on 08/25/2021.  Claim 7 has been canceled. Claims 1, 11, and 18 have been amended.  Claims 1, 3-6, 9-14, 16-18, and 20 are pending and are directed towards system, method, and computer product for Social Post Management Based on Security Considerations. Examiner acknowledges applicant’s amendment to claim 12 and therefore withdraws the previous office action’s objection to claim 12.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments filed 08/25/2021 have been fully considered.
A) Applicant’s arguments, with respect to the 103 rejection of claims 1, 11 and 18, that Davis fails to teach “wherein the identified personal information is identified from a plurality of social media platforms” and “the Davis reference is not correlated to risk factors” (page 10-11 of the present response) have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

3.	Claims 1, 3-6, 11-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US Pub. 2016/0381034), hereinafter Chan, filed on Jun. 29, 2015 in view of Davis et al. (US Patent 10,783,460), hereinafter Davis, filed on Dec. 15, 2015 and Steinberg et al. (US Pub. 2013/0340089), hereinafter Steinberg, filed on Jun. 18, 2013.
	Regarding claim 1, Chan teaches a computer-implemented method for social post management based on security considerations (para 3, line 1-3; method for dynamically evaluating and mitigating risk associated with data shared on social network) comprising:
monitoring content of one or more messages of at least one social media platform (para 15, line 11-14; automatically screens posts to a social network); 
identifying personal information from the content of the one or more messages (para 15, line 1-3 and line 6-10; analyze user posting information to a social network that may inadvertently share sensitive information, such as impending vacation), 
Chan does not teach wherein the identified personal information is identified from a plurality of social media platforms;

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chan to incorporate the teachings of Davis to provide leveraging content items from social media post (e.g., Facebook, Instagram, Snapchat) and microblog posts (e.g., Twitter) including location and user content associated with the content item.  Doing so would present the itineraries and corresponding recommendations that may improve efficiency with respect to reviewing the travel options, as recognized by Davis.
Chan teaches receiving risk analytics information associated with the content of the one or more messages (para 15, line 1-4 and para 29, line 3-7; collect security threats and risks associated with sensitive information in social network posts that may be used to plan illegal activities); 
correlating the identified personal information and the risk analytics information (para 15, line 3-11 and para 16, line 9-10; predict burglary in user’s 
Chan does not teach the identified the personal information from the plurality of social media platforms
Davis teaches the identified the personal information from the plurality of social media platforms (col. 1, line 67 and col. 2, line 1-10; leverage content items from social media post (e.g., Facebook, Instagram, Snapchat) and microblog posts (e.g., Twitter) including location and user content associated with the content item).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chan to incorporate the teachings of Davis to provide leveraging content items from social media post (e.g., Facebook, Instagram, Snapchat) and microblog posts (e.g., Twitter) including location and user content associated with the content item.  Doing so would present the itineraries and corresponding recommendations that may improve efficiency with respect to reviewing the travel options, as recognized by Davis.
Chan and Davis do not teach determining a travel route based on the personal information of a first message and a personal information of the one or 
Steinberg teaches determining user locations based on the personal information of a first message and a personal information of the one or more subsequent messages, wherein the first message is a first post and the one or more subsequent messages is a subsequent post that is different from the first post (para 121, line 18-29; the system scans a check-in or posting of the user allowing for the system to determine that the user is 1,000 miles away from home and scans another check-in or posting later on same day which allows the system to determine that the user is close to home); and
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chan and Davis to incorporate the teachings of Steinberg to provide for the analysis of posts on social media relating to user’s travel locations.  Doing so would allow for security countermeasures to be developed to protect against the divulging of sensitive user information on social media, as recognized by Steinberg.
Chan does not teach determining a travel route, wherein the travel route defines a path
a travel route, wherein the travel route defines a path (col. 2, line 1-7 and line 15-49; leverage social media posts to determine a route that may include an order for traveling to each of the one or more activities)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chan to incorporate the teachings of Davis to provide leveraging social media posts to determine a route that may include an order for traveling to each of the one or more activities.  Doing so would present the itineraries and corresponding recommendations that may improve efficiency with respect to reviewing the travel options, as recognized by Davis.
Chan teaches correlating one or more locations of the user to the risk analytics information (para 15, line 3-11 and para 16, line 9-10; predict burglary in user’s residence based on information of impending vacation in one of user’s post to social network and risk information may be assigned a category);
Chan does not teach one or more locations of the travel route
Davis teaches one or more locations of the travel route (col. 2, line 1-7 and line 15-49; a route that may include an order for traveling to each of the one or more activities location)

Chan teaches calculating a vulnerability score based on the correlation of the identified personal information and the risk analytics information and based on the correlation of the one or more locations to the risk analytics information (para 15, line 1-14 and para 16, line 1-11; assign a risk score based on predefined risk scores associated with the data risk information that may be assigned to a category of the data and data may be user posting information about a vacation that an intruder may use to plan a burglary); and 
2Response to Office Action Dated July 13, 2020Application No.: 16/150,302Docket No.: P201702690US01transmitting a notification to a user responsive to exceeding a configurable threshold for the vulnerability score, wherein the notification comprises the vulnerability score (para 16, line 11-14 and para 32, line 11-16 and para 48, line 1-8; if the assigned risk score is above a threshold risk score, a message sent to the user may indicate the risk score and threshold risk score may be determined from a table).
Regarding claim 3, Chan, Davis, and Steinberg teach method of claim 1.
Chan teaches the personal information comprises location information and time information related to the location information associated with the user (para 15, line 1-8; sensitive user information includes information on an impending vacation which intruder may use to plan a burglary).
Regarding claim 4, Chan, Davis, and Steinberg teach method of claim 1.
Chan teaches the risk analytics information comprises at least one of a risk event (para 15, line 1-5; intruder may use sensitive user information to plan illegal activities, such as scheduling a burglary in the user’s residence), location information for an occurrence of the risk event, a risk score for the risk event, or risk factors associated with the risk event.
Regarding claim 5, Chan, Davis, and Steinberg teach method of claim 4.
	Chan teaches the notification comprises the vulnerability score and the risk event, wherein the notification is provided to a user including at least one of an audio notification, visual notification, or haptic feedback that is based at least in part on the vulnerability score (para 19, line 1-2 and para 48, line 1-8; alerting the user of the potential security risk and a message displayed on a GUI display may indicate the risk score).
Regarding claim 6, Chan, Davis, and Steinberg teach method of claim 1.

Regarding claim 11, Chan teaches a computer program product for social post management based on security considerations (para 3, line 1-3; dynamically evaluating and mitigating risk associated with data shared on social network), the computer program product comprising: 
a computer-readable storage medium having stored thereon program instructions executable by a processor, wherein the program instructions cause the processor to (para 85, line 1-6; a computer readable storage medium having instructions carried out by a processor):
monitor content of one or more messages of at least one social media platform (para 15, line 11-14; automatically screens posts to a social network); 
identify personal information from the content of the one or more messages (para 15, line 1-3 and line 6-10; analyze user posting information to a 
Chan does not teach wherein the identified personal information is identified from a plurality of social media platforms;
Davis teaches wherein the identified personal information is identified from a plurality of social media platforms (col. 1, line 67 and col. 2, line 1-10; leverage content items from social media post (e.g., Facebook, Instagram, Snapchat) and microblog posts (e.g., Twitter) including location and user content associated with the content item);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chan to incorporate the teachings of Davis to provide leveraging content items from social media post (e.g., Facebook, Instagram, Snapchat) and microblog posts (e.g., Twitter) including location and user content associated with the content item.  Doing so would present the itineraries and corresponding recommendations that may improve efficiency with respect to reviewing the travel options, as recognized by Davis.
Chan teaches receive risk analytics information associated with the content of the one or more messages (para 15, line 1-4 and para 29, line 3-7; collect 
correlate the identified personal information and the risk analytics information (para 15, line 3-11 and para 16, line 9-10; predict burglary in user’s residence based on information of impending vacation in one of user’s post to social network and risk information may be assigned a category);
Chan does not teach the identified the personal information from the plurality of social media platforms
Davis teaches the identified the personal information from the plurality of social media platforms (col. 1, line 67 and col. 2, line 1-10; leverage content items from social media post (e.g., Facebook, Instagram, Snapchat) and microblog posts (e.g., Twitter) including location and user content associated with the content item).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chan to incorporate the teachings of Davis to provide leveraging content items from social media post (e.g., Facebook, Instagram, Snapchat) and microblog posts (e.g., Twitter) including location and user content associated with the content item.  Doing so would present the itineraries and corresponding recommendations that 
Chan and Davis do not teach determine a travel route based on the personal information of a first message and a personal information of the one or more subsequent messages, wherein the first message is a first post and the one or more subsequent messages is a subsequent post that is different from the first post, wherein the travel route defines a path; 
Steinberg teaches determining user locations based on the personal information of a first message and a personal information of the one or more subsequent messages, wherein the first message is a first post and the one or more subsequent messages is a subsequent post that is different from the first post (para 121, line 18-29; the system scans a check-in or posting of the user allowing for the system to determine that the user is 1,000 miles away from home and scans another check-in or posting later on same day which allows the system to determine that the user is close to home); and
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chan and Davis to incorporate the teachings of Steinberg to provide for the analysis of posts on social media relating to user’s travel locations.  Doing so would allow for 
Chan does not teach determining a travel route, wherein the travel route defines a path
Davis teaches determining a travel route, wherein the travel route defines a path (col. 2, line 1-7 and line 15-49; leverage social media posts to determine a route that may include an order for traveling to each of the one or more activities)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chan to incorporate the teachings of Davis to provide leveraging social media posts to determine a route that may include an order for traveling to each of the one or more activities.  Doing so would present the itineraries and corresponding recommendations that may improve efficiency with respect to reviewing the travel options, as recognized by Davis.
Chan teaches correlate one or more locations of the user to the risk analytics information (para 15, line 3-11 and para 16, line 9-10; predict burglary in user’s residence based on information of impending vacation in one of user’s post to social network and risk information may be assigned a category);

Davis teaches one or more locations of the travel route (col. 2, line 1-7 and line 15-49; a route that may include an order for traveling to each of the one or more activities location)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chan to incorporate the teachings of Davis to provide a route that may include an order for traveling to each of the one or more activities location.  Doing so would present the itineraries and corresponding recommendations that may improve efficiency with respect to reviewing the travel options, as recognized by Davis.
Chan teaches calculate a vulnerability score based on the correlation of the identified personal information and the risk analytics information and based on the correlation of the one or more locations to the risk analytics information (para 15, line 1-14 and para 16, line 1-11; assign a risk score based on predefined risk scores associated with the data risk information that may be assigned to a category of the data and data may be user posting information about a vacation that an intruder may use to plan a burglary); and 
2Response to Office Action Dated July 13, 2020Application No.: 16/150,302Docket No.: P201702690US01transmit a notification to a user responsive to exceeding a configurable threshold for the vulnerability score, wherein the notification comprises the 
Regarding claim 12, Chan, Davis, and Steinberg teach computer product of claim 11.
Chan teaches the personal information from the one or more messages comprises location information and time information related to the location information associated with the user (para 15, line 1-8; sensitive user information includes information on an impending vacation which intruder may use to plan a burglary).
Regarding claim 13, Chan, Davis, and Steinberg teach computer product of claim 11.
	Chan teaches the risk analytics information comprises at least one of a risk event (para 15, line 1-5; intruder may use sensitive user information to plan illegal activities, such as scheduling a burglary in the user’s residence), location information for an occurrence of the risk event, a risk score for the risk event, or risk factors associated with the risk event.
Regarding claim 14, Chan, Davis, and Steinberg teach computer product of claim 11.
Chan teaches identifying personal information comprises determining contextual reference information, wherein the contextual reference information is based on personal information of a first message and personal information of one or more subsequent messages (para 21, line 7-15; information in one or more follow-up social network posts being posted by others in response to the user’s social network post may point out that an expensive car remains parked at user’s residence while the user is out of town).
Regarding claim 18, Chan teaches a system for social post management based on security considerations (para 3, line 1-3; method for dynamically evaluating and mitigating risk associated with data shared on social network), the system comprising: 
a vulnerability score engine (para 40, line 1-4; risk score assigning module); 
a pre-post warning component (para 46, line 4-13; risk mitigation measure determination module may retain and not post the message and communicate a message to a device); 

monitor content of one or more messages of at least one social media platform (para 15, line 11-14; automatically screens posts to a social network); 
identify personal information from the content of the one or more messages (para 15, line 1-3 and line 6-10; analyze user posting information to a social network that may inadvertently share sensitive information, such as impending vacation),
 Chan does not teach wherein the identified personal information is identified from a plurality of social media platforms;
Davis teaches wherein the identified personal information is identified from a plurality of social media platforms (col. 1, line 67 and col. 2, line 1-10; leverage content items from social media post (e.g., Facebook, Instagram, Snapchat) and microblog posts (e.g., Twitter) including location and user content associated with the content item);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chan to incorporate the teachings of Davis to provide leveraging content items from social 
Chan teaches receive risk analytics information associated with the content of the one or more messages (para 15, line 1-4 and para 29, line 3-7; collect security threats and risks associated with sensitive information in social network posts that may be used to plan illegal activities); 
correlate the identified personal information and the risk analytics information (para 15, line 3-11 and para 16, line 9-10; predict burglary in user’s residence based on information of impending vacation in one of user’s post to social network and risk information may be assigned a category);
Chan does not teach the identified the personal information from the plurality of social media platforms
Davis teaches the identified the personal information from the plurality of social media platforms (col. 1, line 67 and col. 2, line 1-10; leverage content items from social media post (e.g., Facebook, Instagram, Snapchat) and microblog posts 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chan to incorporate the teachings of Davis to provide leveraging content items from social media post (e.g., Facebook, Instagram, Snapchat) and microblog posts (e.g., Twitter) including location and user content associated with the content item.  Doing so would present the itineraries and corresponding recommendations that may improve efficiency with respect to reviewing the travel options, as recognized by Davis.
Chan and Davis do not teach determine a travel route based on the personal information of a first message and a personal information of the one or more subsequent messages, wherein the first message is a first post and the one or more subsequent messages is a subsequent post that is different from the first post, wherein the travel route defines a path; 
Steinberg teaches determining user locations based on the personal information of a first message and a personal information of the one or more subsequent messages, wherein the first message is a first post and the one or more subsequent messages is a subsequent post that is different from the first 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chan and Davis to incorporate the teachings of Steinberg to provide for the analysis of posts on social media relating to user’s travel locations.  Doing so would allow for security countermeasures to be developed to protect against the divulging of sensitive user information on social media, as recognized by Steinberg.
Chan does not teach determining a travel route, wherein the travel route defines a path
Davis teaches determining a travel route, wherein the travel route defines a path (col. 2, line 1-7 and line 15-49; leverage social media posts to determine a route that may include an order for traveling to each of the one or more activities)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chan to incorporate the teachings of Davis to provide leveraging social media posts to 
Chan teaches correlate one or more locations of the user to the risk analytics information (para 15, line 3-11 and para 16, line 9-10; predict burglary in user’s residence based on information of impending vacation in one of user’s post to social network and risk information may be assigned a category);
Chan does not teach one or more locations of the travel route
Davis teaches one or more locations of the travel route (col. 2, line 1-7 and line 15-49; a route that may include an order for traveling to each of the one or more activities location)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chan to incorporate the teachings of Davis to provide a route that may include an order for traveling to each of the one or more activities location.  Doing so would present the itineraries and corresponding recommendations that may improve efficiency with respect to reviewing the travel options, as recognized by Davis.

2Response to Office Action Dated July 13, 2020Application No.: 16/150,302Docket No.: P201702690US01transmit a notification to a user responsive to exceeding a configurable threshold for the vulnerability score, wherein the notification comprises the vulnerability score (para 16, line 11-14 and para 32, line 11-16 and para 48, line 1-8; if the assigned risk score is above a threshold risk score, a message sent to the user may indicate the risk score and threshold risk score may be determined from a table).
4.	Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Davis and Steinberg as applied to claims 1 and 11 above, and further in view of Kindler et al. (US Pub. 2013/0239217), hereinafter Kindler, filed on Feb. 21, 2013.
Regarding claim 9, Chan, Davis, and Steinberg teach method of claim 1.

automatically hiding the one or more existing posts based at least in part on the vulnerability score (para 16, line 11-14 and para 19, line 1-6; hiding a portion or the whole of social network post from certain viewers on a social network if the risk score is above a threshold score); and 
transmitting a notification to the user (para 19, line 1-2; alerting the user of the potential security risk).
Chan, Davis, and Steinberg do not teach re-calculating a vulnerability score based at least in part on the update.
Kindler teaches re-calculating a vulnerability score based at least in part on the update (para 69, line 1-9 and para 70, line 1-5; risk score analyzer uses updated warnings associated with terms/phrases to assign a weighted score).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chan, Davis, and Steinberg to incorporate the teachings of Kindler to provide for the use of updated warnings associated with user content to assign a weighted score.  
Regarding claim 16, Chan, Davis, and Steinberg teach computer product of claim 11.
Chan teaches determine an update on risk analytics for one or more existing posts associated with the user (para 19, line 14-18; use updated security threat and security risk information for analyzing user content in a social network post);
automatically hide the one or more existing posts based at least in part on the vulnerability score (para 16, line 11-14 and para 19, line 1-6; hiding a portion or the whole of social network post from certain viewers on a social network if the risk score is above a threshold score); and 
transmit a notification to the user (para 19, line 1-2; alerting the user of the potential security risk).
Chan, Davis, and Steinberg do not teach re-calculate a vulnerability score based at least in part on the update.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chan, Davis, and Steinberg to incorporate the teachings of Kindler to provide for the use of updated warnings associated with user content to assign a weighted score.  Doing so would allow for the user to be provided with a summary of recent activities and warnings for social networks associated with the user, as recognized by Kindler.
5. 	Claims 10, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Davis and Steinberg as applied to claims 1, 11, and 18 above, and further in view of Kindler and Altaf et al. (US Pub. 2014/0007255), hereinafter Altaf, filed on Jun. 28, 2012.
Regarding claim 10, Chan, Davis, and Steinberg teach method of claim 1.
Chan teaches determining personal information of a post shared by another user (para 21, line 1-15; a user’s roommate may post a social network post indicating that both the user and the roommate are currently at a vacation spot located far away from where their rooms may be situated). 

Kindler teaches calculating a vulnerability score for the post shared by another user (para 65, line 1-9 and para 70, line 1-3; risk score analyzer analyzes the information collected from another person that is not the subject person to assign a weighted score).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chan, Davis, and Steinberg to incorporate the teachings of Kindler to provide for analysis of messages from another person who is not the subject person in order to assign a weighted score.  Doing so would allow for the user to be provided with a summary of recent activities and warnings for social networks associated with the user, as recognized by Kindler.
Chan, Davis, Steinberg, and Kindler do not teach notifying the user of the post shared by another user; and 
taking an action for the post shared by another user, responsive to a decision by the user.

taking an action for the post shared by another user, responsive to a decision by the user (para 46, line 13-20; if user gives authorization, the private data in the second user’s post to the third user will be unmasked so that the third user can view the information).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chan, Davis, Steinberg, and Kindler to incorporate the teachings of Altaf to provide for a private data request to the owner of the private data being shared on social media.  Doing so would provide an opportunity for the content of the post to be edited in a suspected privacy breach scenario, as recognized by Altaf.
Regarding claim 17, Chan, Davis, and Steinberg teach computer product of claim 11.
Chan teaches determine personal information of a post shared by another user (para 21, line 1-15; a user’s roommate may post a social network post indicating that both the user and the roommate are currently at a vacation spot located far away from where their rooms may be situated).

Kindler teaches calculate a vulnerability score for the post shared by another user (para 65, line 1-9 and para 70, line 1-3; risk score analyzer analyzes the information collected from another person that is not the subject person to assign a weighted score).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chan, Davis, and Steinberg to incorporate the teachings of Kindler to provide for analysis of messages from another person who is not the subject person in order to assign a weighted score.  Doing so would allow for the user to be provided with a summary of recent activities and warnings for social networks associated with the user, as recognized by Kindler.
Chan, Davis, Steinberg, and Kindler do not teach notify the user of the post shared by another user; and 
take an action for the post shared by another user, responsive to a decision by the user.

take an action for the post shared by another user, responsive to a decision by the user (para 46, line 13-20; if user gives authorization, the private data in the second user’s post to the third user will be unmasked so that the third user can view the information).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chan, Davis, Steinberg, and Kindler to incorporate the teachings of Altaf to provide for a private data request to the owner of the private data being shared on social media.  Doing so would provide an opportunity for the content of the post to be edited in a suspected privacy breach scenario, as recognized by Altaf.
Regarding claim 20, Chan, Davis, and Steinberg teach system of claim 18.
	Chan teaches determine an update on risk analytics for one or more existing posts associated with the user (para 19, line 14-18; use updated security threat and security risk information for analyzing user content in a social network post); 

transmit a notification to the user (para 19, line 1-2; alerting the user of the potential security risk); and
determine personal information of a post shared by another user (para 21, line 1-15; a user’s roommate may post a social network post indicating that both the user and the roommate are currently at a vacation spot located far away from where their rooms may be situated).
Chan, Davis, and Steinberg do not teach re-calculate a vulnerability score based at least in part on the update; or
calculate a vulnerability score for the post shared by another user.
Kindler teaches re-calculate a vulnerability score based at least in part on the update (para 69, line 1-9 and para 70, line 1-5; risk score analyzer uses updated warnings associated with terms/phrases to assign a weighted score); and
calculate a vulnerability score for the post shared by another user (para 65, line 1-9 and para 70, line 1-3; risk score analyzer analyzes the information 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chan, Davis, and Steinberg to incorporate the teachings of Kindler to provide for the use of updated warnings associated with user content and analysis of messages from another person who is not the subject person in order to assign a weighted score.  Doing so would allow for the user to be provided with a summary of recent activities and warnings for social networks associated with the user, as recognized by Kindler. 
Chan, Davis, Steinberg, and Kindler do not teach notify the user of the post shared by another user; and 
take an action for the post shared by another user, responsive to a decision by the user.
Altaf teaches notify the user of the post shared by another user (para 46, line 11-13; private data request is transmitted to the first who is the owner of the private data); and 
take an action for the post shared by another user, responsive to a decision by the user (para 46, line 13-20; if user gives authorization, the private data in the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chan, Davis, Steinberg, and Kindler to incorporate the teachings of Altaf to provide for a private data request to the owner of the private data being shared on social media.  Doing so would provide an opportunity for the content of the post to be edited in a suspected privacy breach scenario, as recognized by Altaf.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are relevant prior arts: Muriello et al. (US Pub. 2019/0043147) discloses determining, by one or more computer devices, metadata of a social network indicating whether a user of a social network requires assistance to mitigate self-injury risk to the user; Stibel et al. (US Pub. 2016/0148332) discloses protect user identity by screening the information trail that a user leaves behind online in order to suppress or neutralize information crumbs that can subsequently be used to harm the user; Tatourian et al. (US Pub. 2016/0182556) discloses determines a social behavior risk score, a social score, and a security risk score for the user and the content they share with others, and .
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN H NGUYEN whose telephone number is (571)272-6443.  The examiner can normally be reached on Monday-Friday 8:30am - 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAN HUU NGUYEN/Examiner, Art Unit 2492

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492